° —™ ann

-

 

 

UNITED STATES DISTRICT Court”.

 
  

AO 442 (Rev. HI/IL) Arrest Warrant , q
cr
ays Pn,
f/

 

for the Dp.
Wester District of Washington Oo,
United States of America °
v. ) On
) case. MIIF-ASl .
) A
MICHELLE R. HUGHES | —HODGED __Receiven
Def JUN 14 2019 GT
AT SEATTLE
ARREST WARRANT ey WESTERN OBTHCT AGT COURT,

To: Any authorized law enforcement officer DEPUTY

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) MICHELLE R. HUGHES »
who is accused of an offense or violation based on the following document filed with the court:

© Indictment OC Superseding Indictment © Information © Superseding Information ow Complaint
© Probation Violation Petition © Supervised Release Violation Petition Violation Notice (© Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1001 False Statements
18 U.S.C. 1028A Aggravated identity Theft

Date: 06/12/2019 MII

 

 

 

 

- Is$uing officer's signature
City and state: | SEATTLE, WASHINGTON BRIAN A. TSUCHIDA, U.S. MAGISTRATE JUDGE
Printed name and title
Return
This warrant was received on (date) (L f (2{ Log. , and the person was arrested on (date) G / {2 f Lol 4.

at (city and state) .

Date: (/ 1%) Lal 4 vy. 4 we
Arresting o, s

 

 

 

 

 
